DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 are pending and are rejected.   

Response to Amendment/Arguments
The Amendment filed 10 May 2022 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant’s arguments have been fully considered and are addressed below: 

Objection to the Specification
The objection of the specification has been overcome by the specification amendments. The objection has been withdrawn. 

Objection to the Claims
The objection of claim 2 informalities has been overcome by the amendments to claim 2. The objection has been withdrawn. 

35 USC § 112 Rejection
The rejection of claims 1-4 under 35 USC 112(a) has been overcome by deleting “preventing” from claim 1. The rejection has been withdrawn.
35 USC § 103 Rejection
The rejection of claims 1-4 under 35 USC 103 for being obvious over Williams et al. Clin. Biochem. Rev. 2008, 29, 31-41 in view of Sharique et al. J. Recept. Signal. Transduct. Res. 2014, 34, 15-20 has been overcome by amending claim 1 to recite “orally administering”. The rejection of claims 1-4 under 35 USC 103 for being obvious over Williams et al. Clin. Biochem. Rev. 2008, 29, 31-41 in view of Rahimi-Madiseh et al. Iran J. Basic. Med. Sci. 2017, 20, 569-587 has been overcome by amending the claim to recite “orally administering” and by submitting an English translation of the foreign priority papers, which papers provide full support under 35 USC 112(a) for the claimed invention. The rejections have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. Clin. Biochem. Rev. 2008, 29, 31-41 in view of Sharique et al. J. Recept. Signal. Transduct. Res. 2014, 34, 15-20 and in further view of Arayne et al. Pak. J. Pharm. Sci 2007, 20, 83-92.
Williams teaches phenylketonuria (“PKU”) is associated with abnormal phenotype which includes [] poor skin pigmentation” because “decreased or absent PAH activity can lead to a deficiency of Tyr and its downstream products, including melanin.” See Abstract and page 34 (“Clinical Manifestations of PKU”). Williams does not teach administering berberine to treat a subject having PKU. 
Sharique et al. found that “root extracts containing the active compound berberine can be used as novel candidates for the treatment of vitiligous skin conditions” because “berberine is a powerful melanogenic agent, as it induced a physiological melanophore dispersion effect.” Page 16 (left column) and page 17 right column. Sharique et al. does not teach oral administration of berberine.
Arayne et al. teach barberry is available in various dosage formulations such as “capsules, fluid extracts, tinctures, and as a topical ointment. Dried roots of barberry can also be used in tea. Barberry extracts are standardized to contain 8% to 12% isoquinoline alkaloids,” of which berberine is the “main chemical constituent.”  Page 86 (right column), p. 89 (first paragraph).
Since Sharique teaches “berberine is a powerful melanogenic agent” “for the treatment of vitiligous skin conditions” and Williams teaches poor skin pigmentation is a symptom of PKU, a PHOSITA would have been motivated to use berberine for improving skin pigmentation in subjects having PKU. (Sharique page 16 (left column) and page 17 (right column.) In view of Arayne, the PHOSITA would have known that berberine can be orally administered in the form of a capsule, fluid extract, tincture or tea comprising barberry extracts that contain berberine. A PHOSITA would have had a reasonable expectation that berberine would successfully treat hypopigmentation in PKU patients because berberine is touted as being “a powerful melanogenic agent” and oral administration of berberine (in the form of barberry extract) was well-known. The combined teachings would have rendered the claimed method of treating PKU, comprising orally administering to a subject an effective amount of berberine; wherein PKU is inherently caused by elevated phenylpyruvate in the blood as evidenced by the instant specification. See page 1 (“Phenylketonuria [] is caused by the defect of phenylalanine hydroxylase in the metabolic pathway of phenylalanine[]. This results in accumulation of phenylalanine and phenylpyruvate.”). 

Conclusion  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626